Case 2:18-cr-00122-JDL Document 94 Filed 08/02/19 Page 1 of 2                        PageID #: 440



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


UNITED STATES OF AMERICA                       )
                                               )
               v.                              )       Criminal No. 2:18-cr-122-JDL
                                               )
MAURICE DIGGINS and                            )
DUSTY LEO                                      )


    UNITED STATES’ ASSENTED-TO MOTION TO EXTEND THE DEADLINE
    FOR ITS RESPONSES TO DEFENDANT DIGGINS’ MOTION TO DISMISS
INDICTMENT AND DEFENDANT LEO’S MOTION FOR A BILL OF PARTICULARS

        The United States of America, by and through Halsey B. Frank, United States Attorney

for the District of Maine, and Sheila W. Sawyer, Assistant United States Attorney, hereby moves

for a two-week extension of the deadline for its responses to the Motion to Dismiss Indictment

filed by the defendant Maurice Diggins (ECF No. 89), and the Motion for a Bill of Particulars

filed by the defendant Dusty Leo (ECF No. 93) on July 19, 2019 (hereinafter “Defendants’ Pre-

Trial Motions”). As grounds therefor, the government states that the parties have been

exploring the possibility of resolving the above-referenced matter, which would obviate the need

for any further briefing on Defendants’ Pre-Trial Motions. Undersigned counsel for the

government has spoken with counsel for both Maurice Diggins and Dusty Leo, and they have

indicated that they have no objection to the requested extension. Finally, the government notes

that the case is not currently on a trial list, pending a ruling on the Defendants’ Pre-Trial

Motions. See ECF No. 90.

        WHEREFORE, the United States respectfully requests a two-week extension of the

deadline for its responses to Defendants’ Pre-Trial Motions from August 9, 2019, to August 23,

2019.
                                                   1
Case 2:18-cr-00122-JDL Document 94 Filed 08/02/19 Page 2 of 2                    PageID #: 441



Dated: August 2, 2019                               Respectfully submitted,

                                                    HALSEY B. FRANK
                                                    UNITED STATES ATTORNEY

                                                    /s/ Sheila W. Sawyer
                                                    Assistant United States Attorney
                                                    U.S. Attorney’s Office
                                                    100 Middle Street Plaza, East Tower, 6th Fl.
                                                    Portland, ME 04101
                                                    (207) 780-3257

                                                    ERIC S. DREIBAND
                                                    ASSISTANT ATTORNEY GENERAL
                                                    CIVIL RIGHTS DIVISION

                                             By:    /s/ Timothy Visser
                                                    TIMOTHY VISSER
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Rights Division, Criminal Section
                                                    950 Pennsylvania Avenue, NW
                                                    Washington, DC 20530
                                                    202-353-8175
                                                    timothy.visser@usdoj.gov


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 2, 2019, I caused a copy of the foregoing Motion to be
electronically filed using the CM/ECF system, which will automatically send notifications of
such filing(s) to all registered participants.


                                                    Halsey B. Frank
                                                    United States Attorney

                                                    /s/ Sheila W. Sawyer
                                                    Assistant United States Attorney
                                                    U.S. Attorney’s Office
                                                    100 Middle Street Plaza, East Tower, 6th Fl.
                                                    Portland, ME 04101
                                                    sheila.sawyer@usdoj.gov


                                                2
